Citation Nr: 0607360	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  00-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for residuals of dental 
surgery involving the left mandible.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954, and from May 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1999, July and September 2000, 
and January 2003 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The diabetes and hypertension issues were previously remanded 
by the Board.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to his military 
service.

2.  The veteran's diabetes mellitus, type II is not related 
to his military service.

3.  The veteran does not have hearing loss that is related to 
his military service. 

4.  The veteran does not have tinnitus that is related to his 
military service. 

5.  The veteran does not have residuals of dental surgery 
involving the left mandible that are related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran does not have diabetes mellitus, type II that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2005).

4.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

5.  The veteran does not have residuals of dental surgery 
involving the left mandible that are the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic diseases, including 
sensorineural hearing loss, hypertension, and diabetes, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).

I.  Hypertension

The veteran's service medical records (SMRs) show that his 
induction examination in August 1952 reported his blood 
pressure was 140/88.  His blood pressure was reported as 
120/80 at the time of his release from active duty in July 
1954.  When he enlisted in May 1956 his blood pressure was 
reported as 150/90.  On discharge in September 1957 his blood 
pressure was reported as 136/84.  Of record is a January 2000 
letter from the veteran's private physician, K.W., M.D., 
stating that the veteran had been treated at Parkland 
Hospital in Dallas, Texas where he received care for type II 
diabetes mellitus and hypertension.  Dr. W. noted that the 
veteran's hypertension was first documented in 1956, and 
diagnosed in 1957.  Though she did not specify, Dr. W. was 
obviously referring to the veteran's May 1956 enlistment 
blood pressure, but she did not give a source for her 
conclusion that hypertension was diagnosed in 1957.  Under 
the circumstances, the Board concludes that the source of the 
information on which Dr. W.'s conclusion that the veteran was 
diagnosed with hypertension in 1957 was the veteran himself.  
Dr. W. noted that, while current standards require systolic 
pressure at or above 140, and/or a diastolic pressure at or 
greater than 90 for diagnosis of hypertension, in patients 
with diabetes, a blood pressure above 130/85 was considered 
hypertension.  

In testimony at a September 2002 hearing before the 
undersigned Veterans Law Judge, the veteran averred that he 
was diagnosed with hypertension by a private physician 
shortly after leaving military service, in 1957 or 1958.  The 
veteran also testified that the doctor who diagnosed 
hypertension at that time is now dead, and any related 
medical records are unavailable.  The veteran has also 
identified two other physicians who treated him after 
service, but he reports that they, too, are now dead.  

A January 1977 statement by J.R., D.O., dealing with 
unrelated back problems, stated that the veteran had been 
hypertensive since he was in military service, but provided 
no source for that conclusion.  Since Dr. R. did not indicate 
that he had treated the veteran in service or within the one-
year presumptive period, and since he provided no other 
information as to the source of his conclusion that the 
veteran had hypertension in service, the Board can only 
conclude that this information came from the veteran himself.  

The Board finds that Dr. W.'s and Dr. R.'s conclusions that 
the veteran's hypertension began in service are of no 
evidentiary value in determining the onset of the veteran 
hypertension because it was premised on unsubstantiated non-
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).

Of record are private treatment records from the Dallas, 
Texas County Hospital District dated from 1977 to 1988, and 
from 1992 to 1994.  They show ongoing treatment for 
hypertension, but provide no evidence as to when the 
hypertension began.  Also of record are outpatient treatment 
records from the VA Medical Center (VAMC) in Dallas, Texas 
from November 1999 to September 2004.  They, too, show 
ongoing treatment for hypertension, but provide no evidence 
as to when the hypertension began.  

Because the veteran contends that his hypertension began in 
service, or within the one-year presumptive period following 
service, and because of Dr. W.'s conclusion that the May 1956 
blood pressure report of 150/90 constituted evidence of 
hypertension in service, the veteran was afforded a VA 
examination given in March 2003.  The VA examiner recounted 
the veteran's hypertensive history as provided by him, his 
SMR, and his VA case file.  The examiner noted that the 
veteran's blood pressure was normal throughout his first term 
of service, that there was only a single report of elevated 
blood pressure, at the beginning of his second period of 
service, and that there was no record of treatment for 
hypertension until the early 1970s.  The examiner noted Dr. 
W.'s letter and conclusions, but was of the opinion that the 
lack of evidence in the record did not support Dr. W's 
conclusion that his hypertension began in service.  The 
examiner opined that it was therefore less likely than not 
that the veteran's hypertension was related to service.  The 
Board therefore finds the conclusion that the veteran's 
hypertension is less likely than not to have originated in 
service is of greater evidentiary weight than Dr. W.'s 
opinion, which relied on a history provided by the veteran 
and was premised on an erroneous assumption that the veteran 
had diabetes in service (see discussion below).  

Thus, while the veteran has a current diagnosis of 
hypertension, there is no medical evidence of an in-service 
occurrence or aggravation of disease, no medical evidence of 
a nexus between the current disability and any in-service 
disease or injury, and no medical evidence that the veteran's 
hypertension became manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
The preponderance of the evidence shows that the veteran's 
hypertension did not begin in military service, or for many 
years thereafter, and service connection is therefore not 
warranted.  

II.  Diabetes

The veteran's SMRs show no treatment for diabetes or any 
related symptoms.  The veteran avers that he was first 
diagnosed with and treated for diabetes shortly after leaving 
service, within the one-year presumptive period.  Again, the 
physicians the veteran avers treated him are now dead, and 
their records are unavailable.  The treatment records from 
the Texas County Hospital District show a diagnosis of, and 
ongoing treatment for, diabetes mellitus, type II, but do not 
in any way indicate that the veteran's diabetes began in 
service.  

A March 1977 note from private physician D.M., D.O., stated 
that, to the best of his recollection, the veteran was among 
his patients in 1957-1958.  Dr. O.'s statement says no more, 
and thus provides no evidence that the veteran's diabetes 
began in service.  A January 1977 statement by J.R., D.O., 
discussing unrelated back problems, stated that the veteran 
had been a diabetic since 1957, noting that a trace of sugar 
was found in the urine by a Dr. C., and again in 1960 by Dr. 
M.  Dr. O. did not provide the source for that knowledge, 
that is, whether he had records from Dr. C. and Dr. M., or 
whether the information was provided by the veteran.  In any 
event, since it was not Dr. O. who diagnosed the veteran's 
diabetes in 1957, the Board finds that Dr. O.'s March 1977 
note is not reliable evidence that the veteran was diagnosed 
with diabetes in 1957.  

The Board also notes the report of a March 1976 VA orthopedic 
examination given in conjunction with another claim indicates 
that the veteran provided a date of diagnosis of diabetes 
much later than the claimed 1957.  The examiner noted that 
the veteran gave a history of having been examined for 
hypertension at the VA hospital in Dallas in April 1972, and 
that "since that time my family physician diagnosed that I 
am a diabetic in April or shortly after."  Thus, it would 
appear that, by the veteran's own account, his diabetes was 
not diagnosed until about April 1972, nearly 15 years after 
leaving service.  

The veteran was afforded a VA examination in March 2003 in 
order to evaluate his diabetes and to provide a medical 
opinion as to whether or not there was any connection between 
his diabetes and his military service.  The veteran 
apparently told the examiner that he had experienced symptoms 
of urinary frequency and blurred vision in service.  The 
Board notes, however, that the veteran's SMRs do not indicate 
he was treated for either complaint.  There are no entries 
related to any urinary complaint, and the only entries 
related to the eyes are a November 1952 notation that he was 
given eyeglasses, and a December 1953 treatment note 
indicating that he had been hit in the right eye while 
playing basketball, and that he was treated with an eye 
dressing.  

The examiner noted that his opinion was premised on the 
veteran's own account that he was diagnosed with diabetes two 
months after discharge from military service.  Based on this 
statement and the veteran's averments that he had experienced 
symptoms of urinary frequency and blurred vision in service, 
the examiner opined that the veteran's type II diabetes 
mellitus was presumed to be service connected.  As noted, 
doctors' opinions based on a history furnished by the 
appellant and unsupported by clinical evidence are merely 
conclusions unsupported by any objective medical evidence, 
and are therefore suppositions rather than competent medical 
evidence of a nexus between the current disability and an in-
service disease or injury.  Black, supra.  

In sum, while the veteran has a current diagnosis of type II 
diabetes mellitus, there is no medical evidence on which the 
Board can rely of in-service incurrence or aggravation of 
diabetes, there is no reliable medical evidence of a nexus 
between his diabetes and any in-service disease or injury, 
and there is no medical evidence that the veteran's diabetes 
became manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  Without these, 
service connection must be denied.  38 C.F.R. § 3.303(d).  

III.  Hearing loss, tinnitus, residuals of dental surgery

The veteran's SMR shows no record of treatment for any 
hearing-related complaint.  None of the medical records 
identified by the veteran and obtained on his behalf by the 
RO show any indication of diagnosis or treatment related to 
either hearing loss or tinnitus.  In a September 2002 
correspondence, the RO asked the veteran to identify or 
provide any medical evidence related to his claim of hearing 
loss and tinnitus, but he has provided no information in 
response.  The veteran's copious private and VA treatment 
records show no reference whatsoever to any hearing or 
tinnitus-related complaints or treatment.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no medical evidence of a current 
hearing loss or tinnitus disability.  There are no current 
treatment records showing complaints of, or treatment for, 
either hearing loss or tinnitus.  Without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  Id., at 1333.

Turning to the veteran's claim of entitlement to service 
connection for residuals of dental surgery involving the left 
mandible, the Board notes that the veteran's SMRs show that 
tooth number 17, an infected lower left molar, was extracted 
in January 1957, about nine months before his discharge.  The 
record shows that he had three other dental procedures 
following the extraction, but there is no indication of any 
complications arising from the extraction.  Again, the 
veteran has not provided any information regarding any 
records that would show downstream complications or treatment 
related to the extraction.  Without evidence of a current 
disability, the analysis must end, and the claim must be 
denied.  Id.  

The only evidence of record supportive of the veteran's 
claims of service connection for hearing loss, tinnitus, or 
residuals of dental surgery consists of the lay statements of 
the veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analyses, and after consideration of all the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claims.  The veteran's 
current hypertension and type II diabetes mellitus are not 
traceable to disease or injury incurred in or aggravated 
during active military service.  There is no evidence that 
the veteran suffers current disabilities related to hearing 
loss, tinnitus, or residuals of dental surgery, and service 
connection for these therefore cannot be granted. 

IV.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, and in a follow-up notification dated in April 2004 for 
hypertension and diabetes; and in September 2002 for hearing 
loss, tinnitus, and residuals of dental surgery.  (Although 
the notice required by the VCAA was not, in the case of the 
hypertension and diabetes claims, provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection  for his claimed 
disabilities, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided statements of the case (SOCs) and three supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured a VA 
examination in order to evaluate his diabetes and 
hypertension, and to provide medical opinions as to whether 
or not those disabilities are related to the veteran's 
military service.  The RO did not schedule examinations 
related to the veteran's hearing loss, tinnitus, and 
residuals of dental surgery claims because examinations are 
not necessary to decide these claims.  Examinations are not 
necessary because the evidence does not indicate that there 
are current disabilities that may be associated with any 
established events, injuries, or disease in service, or with 
another service-connected disability.  38 C.F.R. §  
3.159(c)(4)(i)(C) (2005).  The RO also attempted to obtain 
private medical records from several of the veteran's former 
doctors, however, as noted, most of the doctors are deceased 
and their records were determined to be unavailable.  As 
noted, the RO asked the veteran to provide information and 
evidence that would support his claims.  In response, the 
veteran has provided no assistance in identifying medical 
and/or dental records supporting his hearing loss, tinnitus, 
and dental claims.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (duty to assist is not a one-way street; a veteran 
cannot passively wait for help where he may or should have 
information essential in obtaining evidence).  In a June 2004 
statement from the veteran, he informed the RO that he had no 
additional evidence to submit.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for residuals of dental 
surgery involving the left mandible is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


